      Case 4:20-cv-00425-AW-MAF Document 66 Filed 01/25/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JACK D. DENTON,

      Plaintiff,
                                       Case No.: 4:20-cv-00425-AW-MAF
v.

JOHN E. THRASHER, President of
Florida State University, in his official
and individual capacities, et al.,

      Defendants.
                                       /

           MOTION TO DISSOLVE PRELIMINARY INJUNCTION
             AND SUPPORTING MEMORANDUM OF LAW

      Pursuant to Fed. R. Civ. P. 60(b)(5), Defendants, JOHN E. THRASHER, in

his official capacity; AMY HECHT, in her official capacity; and BRANDON

BOWDEN, in his official capacity (collectively, “FSU” or the “University”), move

to dissolve this Court’s October 8, 2020 Order Granting in Part Plaintiff’s

Emergency Motion for Preliminary Injunction and state as follows:

      1.     Plaintiff filed his Complaint on August 31, 2020 alleging that his First

Amendment rights were violated in connection with his removal from the position

of student senate president of FSU’s Student Government Association.
      Case 4:20-cv-00425-AW-MAF Document 66 Filed 01/25/21 Page 2 of 6




      2.     On September 4, 2020, Plaintiff moved for an emergency preliminary

injunction asking this Court to, among other things, reinstate him to the student

senate president position. (Doc. 13).

      3.     On October 8, 2020, the Court granted in part Plaintiff’s Emergency

Motion for Preliminary Injunction, ordering that FSU pay Plaintiff the student senate

president wage of $9.00 per hour for six hours of work per week for the remainder

of the current term of the student senate president.

      4.     As shown in Exhibits 1 and 2, Plaintiff has been fully compensated in

accordance with the Court’s October 8, 2020 Order. (Exhibits 1 and 2). Accordingly,

the full relief required by the Court’s October 8, 2020 Order is satisfied.

      5.     Having compensated Plaintiff $500.00 in full satisfaction of the Court’s

October 8, 2020 Order, there is no further relief Plaintiff may hope to secure against

the University. The only remaining issue for adjudication is the individual capacity

Defendants’ Motion to Dismiss asserting qualified immunity, which remains

pending. (Doc. 43).1

      6.     Plaintiff’s counsel notified the undersigned that Plaintiff has graduated

from the University. The 72nd student senate is adjourned. (See Exhibit 3)




1
 Plaintiff has also moved for leave to amend the Complaint; however, for the reasons
set forth in Defendants’ response to that motion amending the Complaint is
precluded by the futility doctrine. (Doc. 63).
                                          2
      Case 4:20-cv-00425-AW-MAF Document 66 Filed 01/25/21 Page 3 of 6




                            MEMORANDUM OF LAW

      At the outset of the litigation, Plaintiff moved for injunctive relief, which the

Court awarded in part. The University fully complied with and satisfied its

obligations under the October 8, 2020 Order and as the Court made clear in that

Order, the remaining injunctive relief requested by Plaintiff against the University

is not appropriate. Plaintiff’s claim for injunctive relief and alleged need for

declaratory and injunctive relief is no longer a live issue.

      The 72nd Student Senate – and, accordingly, the student senate president’s

term - adjourned sine die on November 18, 2020.2 Plaintiff has been paid the student

senate president’s hourly rate ($9.00) for six hours per week from October 16, 2020

to November 18, 2020. More specifically, Mr. Denton was issued a one time, lump

sum payment in the amount of $500.00 for his services as student senate president.

This amount covers the amount the University was required to pay.

      A district court has continuing jurisdiction over a preliminary injunction and

may relieve a party from obligations determined by the decree if it is no longer

equitable. Atlanta Journal and Constitution v. City of Atlanta Dept. of Aviation, 6 F.

Supp 2d 1359, 1364 (N.D. Ga. 1998) (citing Fed. R. Civ. P. 60(b)(5); Canal

Authority of Fla. v. Callaway, 489 F.2d 567, 578 (5th Cir.1954). Rule 60(b)(5) of



2
 See, Exhibit 3, Student Government Association Senate Minutes - November 18
Meeting, https://sga.fsu.edu/minutes/SenateMinutes11_18_20.pdf.
                                           3
      Case 4:20-cv-00425-AW-MAF Document 66 Filed 01/25/21 Page 4 of 6




the Federal Rule of Procedure states: “the court may relieve a party or its legal

representative from a final judgment, order, or proceeding for the following

reasons… the judgment has been satisfied, released or discharged.” When moving

to dissolve a court’s order, the movant has the burden of proof. United States v.

Harrison County, Miss., 463 F.2d 1328, 1330 (5th Cir.1972).

      There is no rigid rule or single formula that must be relied upon in order to

dissolve a preliminary injunction, and a court may rely on a multitude of factors.

Building and Cons. Trades and Vicinity v. National Labor Relations Bd., 64 F.3d

880, 888 (3rd Cir. 1995). These factors include the circumstances leading to entry

of the injunction and the nature of the conduct sought to be prevented, whether the

party subject to its terms has complied, and the likelihood that the conduct or

conditions sought to be prevented will recur absent the injunction. Id.

      The University has complied with this Court’s Order fully, and with Mr.

Denton graduating and the 72nd student senate adjourning, the October 8, 2020

Order is fully satisfied. Therefore, the Courts October 8, 2020 Order should be

dissolved.

                                  CONCLUSION

      For the foregoing reasons, the University respectfully requests that this Court

dissolve the preliminary injunction entered on October 8, 2020, along with such

other and further relief as the Court deems appropriate.


                                          4
      Case 4:20-cv-00425-AW-MAF Document 66 Filed 01/25/21 Page 5 of 6




                                      Respectfully submitted,

                                      /s/ Robert J. Sniffen
                                      ROBERT J. SNIFFEN
                                      Florida Bar Number: 0000795
                                      rsniffen@sniffenlaw.com
                                      JEFFREY D. SLANKER
                                      Florida Bar Number: 100391
                                      jslanker@sniffenlaw.com
                                      ELMER C. IGNACIO
                                      Florida Bar Number: 537683
                                      eignacio@sniffenlaw.com

                                      SNIFFEN & SPELLMAN, P.A.
                                      123 North Monroe Street
                                      Tallahassee, Florida 32301
                                      Telephone: (850) 205-1996
                                      Facsimile: (850) 205-3004

                                      Counsel for John E. Thrasher, Brandon
                                      Bowden, and Amy Hecht in their Official
                                      Capacities


                      WORD COUNT CERTIFICATION

       The undersigned certifies that this document complies with word limits set
forth in N.D. Fla. Local Rule 7.1(F), as it contains 831 words, which includes the
headings, footnotes, and quotations, but does not include the case style, signature
block or Certificates of Word Count and Service.


                                      /s/ Robert J. Sniffen
                                      ROBERT J. SNIFFEN




                                        5
      Case 4:20-cv-00425-AW-MAF Document 66 Filed 01/25/21 Page 6 of 6




              CERTIFICATE OF ATTORNEY CONFERENCE

       The undersigned certifies that the movant conferred with opposing Counsel
via telephone prior to filing this motion.

                                      /s/ Robert J. Sniffen
                                      ROBERT J. SNIFFEN


                         CERTIFICATE OF SERVICE

       The undersigned certifies that on this 25th day of January, 2021, a true and
correct copy of the foregoing was electronically filed in the U.S. District Court,
Northern District of Florida, using the CM/ECF system which will send a notice of
electronic filing to all counsel of record.

                                      /s/ Robert J. Sniffen
                                      ROBERT J. SNIFFEN




                                        6
